


Exhibit 10.1




SECURED PROMISSORY NOTE




February  25th, 2005

 

$150,000




FOR VALUE RECEIVED, the undersigned, XSTREAM BEVERAGE NETWORK, INC., (“Maker”),
a Nevada corporation, having a business address at 4800 N.W. 15th Avenue, Bay
1-A, Fort Lauderdale, Florida 33309, hereby promises to pay to the order of
[INSERT NAME] (“Payee”),  at the date of maturity set forth below, the principal
amount of One Hundred and Fifty Thousand Dollars ($150,000), together with
interest on the unpaid principal amount at the rate of 18% per annum, and with
the principal balance and all accrued interest being due and payable  on
September 1, 2005, subject to the terms and conditions hereof.




1.

Payments of Interest and Principal.




(a)

Interest.  Maker shall pay interest to Payee on the unpaid outstanding principal
balance owed to Payee hereunder at the rate of eighteen percent (18%) per annum
to be paid at the time of payment of the principal as herein provided. Interest
shall be paid in cash or in the Maker’s common stock at the option of the Maker.
 Any shares of Maker's common stock which shall be issued as interest payments
shall be valued at the lesser of $1.50 per share or the applicable exercise
price of the warrants issued in the New Financing described in Paragraph 3
hereof.                                         




(b)

Maturity.  Maker shall have no duty or obligation to pay any portion of the
outstanding principal amount or premium amount owed hereunder, except as
hereinafter provided, until September 1, 2005 (“Maturity”).  At maturity, all
accrued interest and outstanding principal amount shall be due and payable, and
shall be paid to Payee;




(c)

Payments.  All payments made hereunder shall be applied as made first to the
payment of interest then due, and the balance of said payment shall be applied
to the payment of the principal sum.




2.

Place of Payment.  So long as Payee shall hold this Note, all payments of
principal and interest shall be made at the address of Maker as specified herein
upon presentment of this Note:




3.

Prepayment and Exchange.  Upon completion of a private placement by the Maker
prior to the Maturity date involving gross proceeds of at least $500,000 (“New
Financing”), the outstanding principal amount of this Note, in whole or in part,
together with accrued interest shall be eligible, at the sole option of the
Payee: a) for conversion into and shall be exchanged for the securities issued
in the New Financing. In this event, this Note shall be deemed paid in full, or
b) for immediate payment in full, including the outstanding principal balance
and any interest due, in this event this note shall be deemed paid in full
 ^From and after the date hereof, Maker shall have the option to prepay all, but
not in part, of the principal balance, together with accrued interest on the
principal amount of this Note without prepayment penalty.




4.

Security Interest.  This Note is secured by 100,000 shares of common stock of
Maker listed in the name of Ted Farnsworth  and 100,000 shares of common stock
of Maker listed in the name of the Company (“Collateral”) pursuant to separate
documentation provided to Payee.




5.

Rank.  This Note shall rank pari pasu with all of Maker’s existing unsecured
obligations.  




6.

Default.  The occurrence of any of the following shall constitute an event of
default (“Event of Default”):




(a)

Failure to Pay.  Maker fails to pay, when due, any of the payment obligations
provided for in this Note at their due date or under any other note or
obligations of Maker to the Payee.  




(b)

Denominated Events.  The occurrence of any event expressly denominated as an
Event of Default in this Note;  



1





(c)

Failure to Perform.  Maker fails to perform or observe any material covenant,
term or condition of this Note, or any other note or obligation issued or owing
in respect to Payee and to be performed or observed by Maker, or the terms of
the Confidential Term Sheet dated February 12, 2005, and such failure continues
unremedied for a period of ten (10) days after written or facsimile notice from
Payee to Maker of such failure;  




(d)

Petition By or Against Maker.  There is filed by or against Maker any petition
or complaint with respect to its own financial condition under any state or
federal bankruptcy law or any amendment thereto (including, without limitation,
a petition or reorganization, arrangement or extension of debts) or under any
other similar or insolvency laws providing for the relief of debtors; or  




(e)

Appointment of Receiver.  A receiver, trustee, conservator or liquidator is
appointed for Maker, or for all or a substantial part of its assets, or Maker
shall be adjudicated bankrupt or in need of any relief provided to debtors by
any court.




7.

Remedies.




(a)

Acceleration, Proceed Against Collateral.  Upon the occurrence of an Event of
Default and for so long as such default is continuing:




(1)

The total amount of (i) of this Note and all other sums owing to Payee which are
(a) then due and unpaid or (b) thereafter to become due and payable; and (ii)
interest on the foregoing sums, at the rate of one and one-half percent (1 1/2%)
per month from said occurrence until paid in full (the “Default Amount”) shall,
at the option of Payee, become immediately due and payable without notice or
demand;




(2)

The proceeds of the Collateral shall be applied.  First, to the payment of all
reasonable fees and expenses incurred by Payee as a result of such Event of
Default, including without limitation any legal fees and expenses incurred in
connection therewith; Second, to pay the Default Amount to the extent not
previously paid by Maker; and Third, to pay any excess remaining thereafter to
Maker.  For the purposes of this Paragraph, the Collateral shall be valued at
fair market value on the date on which it is foreclosed upon;




(3)

In lieu of any such sale, Payee, in its sole discretion, may retain the
Collateral in full satisfaction of Maker’s obligations under this Note; and




(4)

Payee may exercise any of the other remedies provided under applicable laws.




(b)

Cumulative Remedies; Waivers.  No remedy referred to herein is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to above or otherwise available to Payee at law or in equity.  No
express or implied waiver by Payee of any default or Event of Default hereunder
shall in any way be, or be construed to be, a waiver of any future or subsequent
default or event of Default.  The failure or delay or Payee in exercising any
rights granted it hereunder under any occurrence of any of the contingencies set
forth herein shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingencies or similar contingencies,
and any single or partial exercise of any particular right by Payee shall not
exhaust the same or constitute a waiver of any other right provided herein.  




(c)

Costs and Expenses.  Maker shall be liable for all costs, charges and expenses
incurred by Payee by reason of the occurrence of any Event of Default or the
exercise of Payee’s remedies with respect thereto.  




(d)

No Marshalling.  Payee shall be under no obligation to proceed against any or
all of the collateral before proceeding directly against Maker.  Payee shall be
under no obligation whatsoever to proceed first against any of the collateral
before proceeding against any other of the Collateral.  It is expressly
understood and agreed that all of the Collateral stands as equal security for
all obligations described above, and that Payee shall have the right to proceed
against any or all of the Collateral in any order, or simultaneously, as in its
sole discretion it shall determine.  It is further understood and agreed that
Payee shall have the right, as it, in its sole discretion, shall determine, to
retain, sell or dispose of any or all of the Collateral in any order or
simultaneously.  




(e)

Other Remedies.  The remedies granted to Payee herein upon an Event of Default
are not restrictive of any and all other rights and remedies of Payee provided
for by this Agreement, any of the relevant documents and applicable law.



2





8.

Penalty on Default.




In addition to the remedies set forth in Paragraph 7 hereof which are available
to the Payee, upon the occurrence of an Event of Default, until such time as the
Note shall have been paid or the Event of Default otherwise cured, the exercise
price of the Common Stock Purchase Warrant issued to the Payee representing the
Payee's right to purchase 150,000 shares of the Maker' common stock at an
exercise price of $1.50 per share issued in connection with this Note shall
automatically reduce by five percent (5%) for each 30 day period in which such
default shall continue.    




9.

Miscellaneous.




(a)

Waivers.  No waiver of any term or condition of this Note shall be construed to
be a waiver of any succeeding breach of the same term or condition.  No failure
or delay of Payee to exercise any power hereunder, or it insists upon strict
compliance by Maker of any obligations hereunder, and no custom or other
practice at variance with the terms hereof shall constitute a waiver of the
right of Payee to demand exact compliance with such terms.  




(b)

Invalid Terms.  In the event any provision contained in this Note shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  




(c)

Successors.  This Note shall be binding upon Maker, its legal representatives,
successors and assigns, and inure to the benefit of Payee, its legal
representatives, successor and assigns.  




(d)

Controlling Law.  This Note shall be read, construed and governed in all
respects in accordance with the laws of the State of Florida.  




(e)

Amendments.  This Note may be amended only by an instrument in writing and
executed by the party against which enforcement of the amendment is sought.




(f)

Notices.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be sufficiently given if addressed to the
Maker at 4800N.W. 15th Avenue, Bay 1-A, Fort Lauderdale, Florida 33309 and to
the Payee at [INSERT ADDRESS], posted in the U.S. Mail by certified or
registered mail, return receipt requested or by overnight mail, including
appropriate receipts.  Any party may change said address by giving the other
party hereto notice of such change of address.  Notice given as hereinabove
prescribed shall be deemed given on the date of its deposit in the U.S. Mail or
with the overnight delivery service.




(g)

Headings.  All section and subsection headings herein, wherever they appear, are
for convenience only and shall not affect the construction of any terms herein.




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer and its seal affixed hereto, as of the day and year
first above written.




  

XSTREAM BEVERAGE NETWORK, INC.

      

/S/ Barry Willson

  

Sign Name

      

Barry Willson

  

Print Name

      

Vice-Chairman

  

Title

ATTEST:

      

______________________________

  






3


